DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Based off Applicant's disclosure, Figure 1 appears to be described as a contrasting arrangement that is not one of the inventive embodiments. Explanation should be provided if needed regarding contents of Fig. 1.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "Series power storage dual voltage power supply device". Other titles indicative of features of the invention in relation to dual voltage vehicle .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erhart (US2019/0359081) in view of Imai (US2002/0167291).
Re claim 1, Erhart teaches a power supply device (see Fig. 4) comprising: 
a first power storage device (second battery cell stack <15>) capable of supplying power to a first load (2nd load <60>); 
a second power storage device (first battery cell stack <14>) configured to output a voltage higher than an output voltage of the first power storage device (see Erhart: [0013], [0045], [0048], Figs. 1, 4 regarding 12V lower stack and 48V combined stack battery outputs) and is connected in series to the first power storage device (see Fig. 4); 

a second load (first load <50>) connected to an output terminal of the voltage converter and to which the converted voltage is applied (see Erhart: [0067], Fig. 4); and 
a control unit (control unit <30>) configured to control the voltage converter at a fixed boost ratio such that the converted voltage is a sum of the output voltage of the first power storage device and an output voltage of the second power storage device (see Erhart: [0016], [0066], [0067], [0072], Fig. 4 regarding balancing of series battery stack voltages, i.e. boost converter output voltage is across both battery stacks and thus equal to sum of the voltage, at respective 12V and 48V including via boost operation of DC/DC converter, i.e. maintaining same 12V/48V ratio; see also further discussion of balancing below), 
wherein the output terminal of the first power storage device is connected to the second power storage device (see Erhart: Fig. 4 regarding series connection of battery stacks), and 
an output terminal of the second power storage device is connected to the output terminal of the voltage converter (see Erhart: Fig. 4 regarding connection between battery stacks and DC/DC converter <20>). See Erhart: [0013], [0016], [0045], [0048], [0062-0067], [0072], Figs. 1-2, 4.
Erhart discloses balancing of the two battery stacks via boost conversion with the DC/DC converter (see Erhart: [0016], [0066], [0067], [0072], Fig. 4), which may be understood as 
Re claim 2
Re claim 3, Erhart in view of Imai teaches the power supply device according to claim 2, wherein the output voltage of the first power storage device is controlled to be a voltage in a range in which the first load can operate, and the sum of the output voltage of the first power storage device and the output voltage of the second power storage device is controlled to be a voltage in a range in which the second load can operate (see Erhart: [0051], Fig. 4 regarding arrangement to supply first and second loads at respective voltages).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erhart (US2019/0359081) in view of Imai (US2002/0167291), as applied to claim 1 above, further in view of Ge (US2019/0181766).
Re claim 4, Erhart in view of Imai teaches the power supply device according to claim 1 wherein the overall product of the boost ratio and the first power storage device is equal to the sum of the output voltage of the first power storage device and the output voltage of the second power storage device (see discussion of claim 1 above regarding output of DC/DC converter across series battery stack, i.e. sum of their voltages), but does not explicitly discuss the DC/DC converter comprising multiple conversion circuits with respective boost ratios. Ge, however, teaches that it is known in the art of DC/DC converter power supplies for vehicles to produce high voltages for high voltage loads for the voltage converter to include a plurality of conversion circuits, each of the plurality of conversion circuits is controlled by the boost ratio fixed by the control unit, for and overall boost ratio from a product of the boost ratio of each of the plurality of conversion circuits (see Ge: [0007], [0035-0037], Fig. 5 regarding DC-DC converter comprising first stage converter <20>/switches <Sp1,Sn1,Sp2,Sn2> and second stage .

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power supply device having arrangement of components as recited in claims 1, 4, further having the specific first and second conversion circuit components, arrangement, and operation recited in claim 5. As discussed above, Erhart, Imai, and Ge teach a power supply device having series power storage devices and boost converter connected and operated according to claims 1, 4. Ge further teaches a multi-stage DC/DC converter wherein the first conversion circuit has interleaved converter topology with magnetically coupled reactors (see Ge: [0035-0037], Fig. 5), but does 
Claim 6 would be allowable for being dependent on claim 5.

Conclusion
In summary, it is recommended Applicant consider the indicated allowable subject matter and corresponding amendments to distinguish over the cited prior art of record. It would appear that the general topology of dual voltage vehicle power supply system with series batteries and DC/DC converter is fairly well-known in the art, and further that operations to balance or maintain the two voltages via operation of the DC/DC converter is also known, such as in the cited prior art similarly noted below. Applicant may contact the Examiner to discuss possible amendments or the office action if desired.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eriksson (US2019/0283625) discloses a system also considered highly relevant to the claimed features. See also attached PTO-892 regarding additional prior art having relevant circuits or other features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836